In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

Nos. 04-1950, 04-1974, 04-2653 & 05-3440
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                  v.
MOHAMMAD MANSOORI, MARK COX,
KENNETH CHOICE, and TERRY YOUNG,
                                      Defendants-Appellants.
                           ____________
            Appeals from the United States District Court
        for the Northern District of Illinois, Eastern Division
            No. 97 CR 63—George W. Lindberg, Judge.
                           ____________
    SUBMITTED JULY 10, 2006Œ—DECIDED MARCH 13, 2007
                      ____________


Œ
  Pursuant to Seventh Circuit Internal Operating Procedure
6(b), these successive appeals were submitted to the panel of
judges that disposed of the defendants’ direct appeals of their
convictions and sentences. See United States v. Mansoori, 304
F.3d 635 (7th Cir. 2002). Judge Wood, who was a member of the
original panel, has recused herself from consideration of the
instant appeals, and Judge Manion was selected at random to
replace her. None of the parties has included in its brief a
statement indicating that oral argument is necessary, see Fed. R.
App. P. 34(a)(1) and Circuit Rule 34(f), and upon review of the
briefs and the record and consideration of the standards set forth
in Fed. R. App. 34(a)(2), the panel has determined that oral
argument is unnecessary to the resolution of these appeals. The
appeals have therefore been submitted on the briefs and the
record.
2                Nos. 04-1950, 04-1974, 04-2653 & 05-3440

    Before BAUER, MANION, and ROVNER, Circuit Judges.
  ROVNER, Circuit Judge. In 2002, we affirmed the
convictions of defendants-appellants Mohammad Man-
soori, Mark Cox, Kenneth Choice, and Terry Young
(collectively, the “defendants”) in this narcotics conspir-
acy case, but we vacated their sentences and remanded
the case to the district court in order to correct certain
sentencing errors we had identified. United States v.
Mansoori, 304 F.3d 635 (7th Cir. 2002) (“Mansoori I”). On
remand, the district court corrected those errors but left
in place the life sentences that all of the defendants had
originally received on their conspiracy convictions.
   The defendants’ current appeals are aimed at their life
sentences. Mansoori, Cox, and Choice contend that because
we vacated their sentences in Mansoori I, they were (and
are) entitled to de novo re-sentencing rather than re-
sentencing confined to the particular errors we found in
the prior appeal. De novo re-sentencing likely would
benefit the defendants, because if the district court were
to start the sentencing process over from scratch, it
would have to comply with the Supreme Court’s decision
in Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348
(2000). In Mansoori I, we determined that the imposi-
tion of life sentences on the defendants’ conspiracy convic-
tions amounted to Apprendi error, because the jury had
not made a finding as to the amount of narcotics involved
in the conspiracy that would authorize a prison term of
life. 304 F.3d at 657. However, believing that none of the
defendants had made an Apprendi-like argument below,
we reviewed the Apprendi challenge for plain error only.
Id. We concluded that the Apprendi error did not warrant
relief under that standard, reasoning that a properly
instructed jury surely would have found the drug quantity
necessary to support the life sentences. Id. at 658. Conse-
quently, we did not find the defendants entitled to re-
sentencing on their convictions for narcotics conspiracy. If,
however, the defendants were now to be re-sentenced de
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                 3

novo, as if the original sentencing had never occurred, the
district court would be bound by Apprendi, and in the
absence of a jury finding as to the relevant drug quantity,
the lengthiest prison term that the court could impose on
the conspiracy charge would be twenty years. See Man-
soori I, 304 F.3d at 659 (discussing the erroneous life
sentences imposed as to Young and Choice on the dis-
tribution charge set forth in Count Two); 21 U.S.C.
§ 841(b)(1)(C).
  Alternatively, Mansoori, Cox, and Choice contend that
their sentences are inconsistent with the Supreme Court’s
decision in United States v. Booker, 543 U.S. 220, 125
S. Ct. 738 (2005), because the district court treated the
Sentencing Guidelines as binding when it re-sentenced
them. They ask us to grant them limited remands under
United States v. Paladino, 401 F.3d 471 (7th Cir.), cert.
denied, 126 S. Ct. 106 (2005), and cert. denied, 126 S. Ct.
1343 (2006), so that the district court may consider
whether it would have imposed the same sentences on
them knowing that the Guidelines are no longer binding
but merely advisory.
  Like his co-defendants, Young attacks his life sentence
on the basis of Apprendi, but his reasoning is different.
Young contends that because he, in contrast to the other
defendants, preserved an Apprendi argument at his
original sentencing, we erred in subjecting his Apprendi
challenge to limited, plain error review. Young urges us
to correct the mistake, vacate his life sentence on the
conspiracy charge, and remand for de novo re-sentencing
subject to a maximum prison term of twenty years on
that charge.
  For the reasons that follow, we conclude that Mansoori,
Cox, and Choice are not entitled to de novo re-sentencing.
They are, however, entitled to Paladino remands. We
further conclude that Young is not entitled to de novo re-
sentencing either, notwithstanding his contention that he
4                Nos. 04-1950, 04-1974, 04-2653 & 05-3440

preserved his Apprendi challenge. Assuming that he
timely raised an Apprendi argument in the district court,
the error was harmless for the same essential reason we
found it not to constitute plain error in Mansoori I. A
Paladino remand is unnecessary in Young’s case, as the
district court stated on the record that it would not
sentence Young any differently treating the Sentencing
Guidelines as advisory in accord with Booker.


                             I.
  A jury convicted all four defendants of conspiring to
distribute narcotics, in violation of 21 U.S.C. § 846, and
the district court ordered them to serve life terms for that
offense. In addition, Young and Choice were convicted of
possessing cocaine with the intent to distribute, in viola-
tion of 21 U.S.C. § 841(a)(1), and were ordered to serve
concurrent life terms on that charge; Young was con-
victed of one count of money laundering, in violation of 18
U.S.C. § 1956, and was ordered to serve a concurrent term
of twenty years on that charge; and Mansoori was con-
victed of 11 counts of engaging in monetary transactions
involving property derived from criminal activity, in
violation of 18 U.S.C. § 1957, as to which the district court
imposed consecutive terms of ten years, to be served
concurrently with his life term on the conspiracy charge.
  On appeal, we affirmed the defendants’ convictions but
concluded that re-sentencing was necessary in order to
correct certain errors. Specifically, we concluded that
Young and Choice were subject to a maximum prison term
of 20 years rather than life on the distribution charge,
304 F.3d at 658-59; that Young and Mansoori were subject
to special assessments of $50 rather than $100 on their
convictions for monetary offenses, id. at 659; that as to
Young, the district court had the authority to consider a
downward departure based on his purportedly diminished
mental capacity, id. at 672-676; and that the district court
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                     5

erred in ordering the defendants to pay community
restitution, id. at 677.
  As we have mentioned, among the arguments on which
we did not grant relief in Mansoori I was the defendants’
joint argument that their life sentences on the conspiracy
charge were imposed in violation of their Sixth Amend-
ment right to a jury trial as explained in Apprendi.
Believing that none of the defendants had raised this
issue in the district court, we reviewed the Apprendi
argument for plain error only. Id. at 657. We agreed that
the imposition of a life term constituted an obvious error
in retrospect. The statute under which the defendants
were charged with conspiracy provides for a prison sen-
tence of up to life so long as the offense involved five or
more kilograms of cocaine or one or more kilograms of
heroin. 21 U.S.C. § 841(b)(1)(A)(i) and (ii). However, in the
absence of a proven drug amount, the default maximum
prison term is twenty years. § 841(b)(1)(C). In this case,
the conspiracy charge set forth in Count One of the
indictment did not allege, and the jury was not asked to
find, that the amount of drugs involved in the conspiracy
met or exceeded the statutory threshold for a life term.
The jury’s guilty verdict therefore did not support a
sentence in excess of twenty years. Id. at 657. Nonetheless,
we concluded that the error did not implicate the
integrity and fairness of the judicial process so as to
warrant relief under the plain error standard. Id. at 657-
58. Having reviewed the trial record, we found that the
evidence indicating the conspiracy involved the statutorily
required amount of narcotics was so overwhelming as to
leave no doubt that a properly instructed jury would have
found that threshold satisfied. Id. at 658.1


1
  We reached a different conclusion with respect to the concur-
rent life terms imposed as to Young and Choice as to Count
                                                (continued...)
6                 Nos. 04-1950, 04-1974, 04-2653 & 05-3440

  Young filed a petition for rehearing. With respect to the
Apprendi issue, Young noted that in contrast to the other
defendants, his counsel had, in fact made a Sixth Amend-
ment argument at sentencing that anticipated the
Apprendi decision. Consequently, Young maintained, his
Apprendi challenge was not subject to limited, plain error
review, and because the court had already found that
an Apprendi error had occurred, he was entitled to relief
in the form of de novo re-sentencing. In its answer to
Young’s petition, submitted at our request, the govern-
ment did not contest Young’s assertion that he had timely
raised a Sixth Amendment argument in the district court
and was therefore entitled to relief under Apprendi.
Rather, the government contended that the point was
moot because this court had vacated each of the defen-
dant’s sentences and remanded for re-sentencing in light
of the other errors the court had identified. Consequently,


(...continued)
Two of the indictment, which charged them with possessing with
the intent to distribute one kilogram of cocaine in violation of
21 U.S.C. § 841(a)(1). Given that Young and Choice were alleged
to have possessed no more than one kilogram of cocaine in this
charge, the maximum possible prison term that could be im-
posed on them was forty years rather than life. See 21 U.S.C.
§ 841(b)(1)(B)(ii). So the life sentences on Count Two were
erroneous irrespective of the fact that the jury, as with the
Count One conspiracy charge, had not been asked to make a
finding as to the amount of narcotics that Young and Choice had
distributed. 304 F.3d at 659. Consequently, re-sentencing on
Count Two was required even if we had no doubt that the jury
would have found that Young and Choice had distributed the
one-kilogram quantity of cocaine alleged in the indictment. Id.
And in re-sentencing these two defendants on Count Two, the
district court would of course have to comply with Apprendi. Id.
Consequently, in the absence of a jury finding as to the relevant
drug quantity, the district court on remand could (and did)
impose a sentence of no greater than twenty years. Id.
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                     7

the government reasoned, Young as well as the other
defendants were to be re-sentenced on the conspiracy
charge and any Apprendi error would be taken care of in
re-sentencing.
  We denied Young’s petition for rehearing without
comment. The Supreme Court subsequently denied the
petition for a writ of certiorari filed by Mansoori, Cox, and
Young. Cox v. United States, 538 U.S. 967, 123 S. Ct. 1761
(2003).
  On remand, the government performed an about-face
and contended that because this court had not vacated
Young’s sentence as a whole and had not directed that
Young be re-sentenced on the conspiracy conviction, Young
was not entitled to de novo re-resentencing. See R. 808,
810, 839. After entertaining the parties’ memoranda as
to the scope of the remand, the district court concluded
that the only issues to be addressed with respect to
Young’s sentence were Young’s request for a downward
departure based on his purportedly diminished mental
capacity, correction of the sentence on Count Two to
conform with the statutory maximum of twenty years, the
payment of community restitution, and the special assess-
ment imposed as to the Count Fourteen money launder-
ing charge. R. 851, R. 884 at 4-5, R. 1012-2 at 27-28. The
court rejected the possibility of re-visiting the life sentence
imposed on Young on the Count One conspiracy convic-
tion in light of the Apprendi error we had acknowledged
on appeal. R. 1012-2 at 30; see also R. 851, R. 884 at 4-5.
  With respect to Young’s co-defendants, the district court
similarly concluded that the discrete errors that had
prompted this court to vacate their sentences (the errone-
ous life term on Count Two for Choice, the excessive
special assessments on Mansoori’s monetary offenses, and
the order that all defendants pay community restitution)
did not entitle them to completely new sentences that
8               Nos. 04-1950, 04-1974, 04-2653 & 05-3440

would conform with the Apprendi decision. R. 851, R. 884
at 4-5. As to each defendant, the court re-imposed the life
sentence on Count One that it had originally ordered each
defendant to serve. R. 891, R. 892, R. 939, R. 1000.
  The remand consequently had little appreciable impact
on any of the appellants’ sentences. The court denied
Young’s request for a diminished-capacity departure, R.
1012-2 at 28, and as to Count Two re-sentenced both
Young and Choice to twenty-year terms, to be served
concurrently with their life sentences on Count One. The
court rescinded the original requirement that all defen-
dants pay community restitution. And the court cor-
rected the special assessments that Young and Mansoori
owed on their convictions for monetary offenses.
  Thusly the defendants have arrived back in this court,
asserting as they did below that they are entitled to de
novo re-sentencing subject to maximum prison terms of
twenty years on their Count One conspiracy convictions
in conformity with Apprendi.


                            II.
  We begin our review with Choice, Cox, and Mansoori.
None of these three defendants argued prior to their
original sentencings that the Sixth Amendment precluded
the district court from making the factual findings neces-
sary to raise the statutory maximum prison term on their
Count One convictions for narcotics conspiracy from
twenty years to life. It was for that reason in Mansoori I
that we reviewed the Apprendi challenge to their life
sentences on Count One for plain error; and, as we have
discussed, we concluded that there was no plain error
because a properly instructed jury surely would have
found the threshold amount of cocaine and/or heroin
necessary to permit a life term. 304 F.3d at 657-58.
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                  9

Despite our affirmance of their life terms, Choice, Cox, and
Mansoori contend that the district court should have re-
sentenced them de novo on remand and, in compliance
with Apprendi, imposed terms of no greater than twenty
years on Count One. Specifically, they argue that the
district court misconstrued our remand order as one
confined to correcting the discrete sentencing errors we
identified in the prior appeal. As a fallback, these defen-
dants contend that because their corrected sentences on
remand were imposed prior to the Supreme Court’s
decision in Booker and the district court consequently
treated the Sentencing Guidelines as binding, they are
entitled to remands pursuant to our decision in Paladino.
  An observation is in order at the outset. As we have
noted, the government, in opposing the petition for rehear-
ing that Young filed following this court’s decision in
Mansoori I, represented that in view of this court’s deci-
sion to vacate the defendants’ sentences, the defendants
would of course be re-sentenced de novo and in compliance
with Apprendi on remand. Although the government
quickly abandoned (and contradicted) that view on re-
mand, the defendants have suggested that the govern-
ment’s original concession that the defendants were
entitled to de novo re-sentencing amounts to a judicial
admission that entitles them to that relief.
  However, the government’s representations on this
subject are beside the point as far as we are concerned.
The scope of the Mansoori I remand is, in the first in-
stance, a question of what this court intended when it
vacated the defendants’ sentences and remanded for re-
sentencing, and, in the second instance, a question of the
district court’s sentencing discretion. See United States v.
White, 406 F.3d 827, 831-33 (7th Cir. 2005), cert. denied,
127 S. Ct. 552 (2006). The government’s original under-
standing of our prior decision, right or wrong, cannot bind
us as we examine the scope of the relief we ordered and
10              Nos. 04-1950, 04-1974, 04-2653 & 05-3440

then consider whether the district court complied with our
mandate. See Sibron v. New York, 392 U.S. 40, 58, 88
S. Ct. 1889, 1900 (1968); Ren v. Gonzales, 440 F.3d 446,
448 (7th Cir. 2006). This is true both as to Young and the
other defendants.
   That said, we conclude that the district court was not
obliged to re-sentence Choice, Cox, and Mansoori de novo
on remand from the prior appeal. It is true that we vacated
their sentences generally without imposing any express
limitations on the scope of the re-sentencing, and vacation
of a sentence nominally results in a clean slate. See White,
406 F.3d at 832 (collecting cases). In the absence of any
limiting language in Mansoori I, we may assume that the
district court had the discretion to unbundle and adjust
the defendants’ sentencing packages as necessary in
order to effectuate its sentencing intent while rectifying
the errors we had identified. See White at 832-33. Yet,
none of the discrete errors we identified in Mansoori I
implicated life terms imposed on Count One, nor did the
correction of those errors necessitate unbundling of the
defendants’ overall sentences. Relieving all three of these
defendants of the obligation to pay community restitu-
tion and reducing the special assessment that Mansoori
was obliged to pay on his monetary offenses had nothing
whatsoever to do with their prison terms. And although
Choice’s sentence on Count Two was reduced from life to
twenty years, the admittedly significant reduction of that
concurrent sentence had no impact on the overall term
that Choice was ordered to serve. It was the life term
imposed on each defendant pursuant to their convictions
on Count One that dictated the overall length of their
sentences, and we expressly held in Mansoori I that the
life sentences were not plainly erroneous. 304 F.3d at 657-
58. Whatever discretion our decision to vacate the defen-
dants’ sentences may have given the district court on
remand, the court certainly did not abuse that discretion
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                  11

in declining to re-visit their life terms on Count One and
to re-sentence them from scratch.
  However, when it re-sentenced these defendants, the
district court did treat the Sentencing Guidelines as
mandatory in accord with pre-Booker precedent. The
defendants did not preserve a Booker-type objection below,
so our review is solely for plain error, as the defendants
concede. See Joint Opening Brief of Defendants Mansoori,
Cox, and Choice at 14 (“Clearly review under plain error
continues to apply here.”); Paladino, 401 F.3d at 481.
Whether or not these defendants are entitled to yet
another re-sentencing in light of Booker turns on whether
the district court might have sentenced differently know-
ing that the Guidelines are merely advisory. Id. at 483-84.
The record as it stands does not supply us with an answer
to that question. Accordingly, Mansoori, Cox, and Choice
are each entitled to a remand so that the district court can
consider whether it might have sentenced them more
leniently knowing that the Guidelines are advisory rather
than binding. See id. at 484; United States v. Williams, 410
F.3d 397, 404 (7th Cir. 2005), cert. denied, 126 S. Ct. 1182
(2006). If the district court answers this question in the
affirmative as to any of these defendants, then plain
error will have been established and that defendant will
be entitled to re-sentencing. Paladino, 401 F.3d at 484;
Williams, 410 F.3d at 404. If not, then their current
sentences will remain undisturbed so long as we find
them to be reasonable. Paladino, 401 F.3d 484.
  We reject the defendants’ additional contention that due
process entitles them to more than the limited remand we
described in Paladino, specifically an unrestricted
opportunity—including an evidentiary hearing, if neces-
sary—to present evidence relevant to the sentencing
factors identified in 18 U.S.C. § 3553(a). Paladino itself
affords both parties a reasonable opportunity to make
written proffers of the evidence they believe relevant to the
12               Nos. 04-1950, 04-1974, 04-2653 & 05-3440

district court’s exercise of its broad sentencing discretion
under section 3553(a). 401 F.3d at 484. But as we observed
in United States v. Della Rose, 435 F.3d 735, 736-37 (7th
Cir.), cert. denied, 126 S. Ct. 2044 (2006), a Paladino
remand does not necessarily entitle a defendant to an
evidentiary hearing. In many if not most cases, the parties’
written submissions will be all the court needs to answer
the question posed by the Paladino remand. Id. The
district court is in the best position to know what circum-
stances influenced its original sentencing decision and
what information it now requires in order to determine
whether it might have sentenced any defendant differently
freed of the constraints of the Guidelines. There is no need
for us to dictate in advance what steps, if any, the district
court must take beyond soliciting the parties’ written
submissions and giving those submissions due consider-
ation.


                            III.
   Young’s appeal is premised on the notion that he, unlike
his co-defendants, preserved an Apprendi challenge at his
original sentencing and as a result is entitled to de novo
re-sentencing subject to a maximum prison term of twenty
years on Count One. Because Young’s counsel made an
Apprendi-like argument at the time of his original sentenc-
ing, he maintains that we were wrong to say in Mansoori
I that all of the defendants, including Young, had failed to
preserve the Apprendi argument and to confine our review
to one for plain error only. 304 F.3d at 657. As he sees it,
the district court then compounded our error when, on
remand, it left in place his life sentence on Count One.
Allowing for the possibility that Young might yet prevail
on his Apprendi claim, the district court did indicate
that if we were to decide that Young was subject to a
maximum term of years on Count One, it would impose
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                  13

that term to be followed by consecutive terms of twenty
years on Count Two (the distribution charge) and another
twenty years on Count Fourteen (the money laundering
charge), for a total term of sixty years. R. 1012-2 at 29-30.
But Young characterizes this alternative sentence as
suspect, apparently because it reflects an unwillingness
to sentence him afresh, if not a vindictive intent to
punish him in the event he prevailed in this appeal.
Accordingly, Young urges us to set aside the law of the
case doctrine, recognize belatedly that he preserved his
Apprendi argument, vacate his life term on Count One,
and order him to be re-sentenced de novo subject to a
maximum prison term of twenty years on that count.
  We recognize that Young may have been in a different
position with respect to his preservation of the Apprendi
argument. A footnote in the defendants’ opening brief in
the prior appeal did note Young’s counsel had raised an
Apprendi-like argument at sentencing; the same observa-
tion was made in a footnote in the reply brief as well. Our
decision did not address that distinction nor consider
whether Young, in contrast to the other defendants, had
preserved the Apprendi claim.
  It is debatable whether Young actually did preserve the
argument. Young’s counsel did file a written objection that
quite accurately predicted Apprendi’s holding. However,
the objection was not filed until the day of Young’s sen-
tencing, beyond the deadline set by the district court for
objections to the probation officer’s pre-sentence report
(which, of course, assumed a sentence of life on Count One
was permissible notwithstanding the lack of a jury ver-
dict as to the amount of narcotics involved in the con-
spiracy). Young’s objection relied on the precursor to
Apprendi—the Supreme Court’s decision in Jones v. United
States, 526 U.S. 227, 119 S. Ct. 1215 (1999)—which was
decided on March 24, 1999, nearly six months before
Young’s sentencing on Wednesday, September 22, 1999. As
14                Nos. 04-1950, 04-1974, 04-2653 & 05-3440

Young’s counsel conceded at sentencing, nothing pre-
vented him from making his Jones objection in a timely
manner. Young Sentencing Tr. (Sept. 22, 1999) at 6.
Although the district court went on to address (and reject)
the merits of the objection, it found at the outset that the
objection was late and cited the untimeliness of the
objection as its first reason for overruling the objection. Id.
at 10 (“First of all, it will be denied as untimely . . . .”), 11
(“I said both untimely and on the merits.”). Young’s
contention that he preserved the Apprendi argument by
raising it at sentencing thus depends on us ignoring the
district court’s threshold determination that the argu-
ment was not timely made.
  Nonetheless, we may set the timeliness question aside,
keeping in mind that the government itself, in responding
to Young’s petition for rehearing in the prior appeal, did
not contest the notion that Young had preserved the
argument. But even assuming that he did preserve the
Apprendi challenge, Young would not automatically be
entitled to de novo re-sentencing subject to a twenty-year
maximum prison term, as he assumes.
  A sentence imposed in violation of Apprendi will none-
theless stand if the Apprendi error was harmless. See Fed.
R. Crim. P. 52(a) (“[a]ny error, defect, irregularity, or
variance that does not affect substantial rights must be
disregarded”) (emphasis ours); e.g., United States v.
Dumes, 313 F.3d 372, 384-85 (7th Cir. 2002); United States
v. Adkins, 274 F.3d 444, 454-55 (7th Cir. 2001); United
States v. Nance, 236 F.3d 820, 825 (7th Cir. 2000); see also
Knox v. United States, 400 F.3d 519, 523 (7th Cir.), cert.
denied, 126 S. Ct. 358 (2005). In other words, the lack of a
jury finding as to drug quantity does not preclude a
reviewing court from concluding that the evidence of the
requisite quantity was so strong as to leave no doubt as to
what the jury’s finding on that subject would have been.
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                    15

If the court is persuaded beyond a reasonable doubt that
a properly instructed jury would have found the necessary
drug quantity, then the error is harmless. Dumes, 313
F.3d at 384-85; Nance, 236 F.3d at 825-26.
  Notably, the relevant inquiry on harmlessness review in
Apprendi cases is the same inquiry posed on plain error
review. See Nance, 236 F.3d at 825. As we observed in
Nance, “Whether or not we are applying the stringent
plain error screen, the Apprendi error . . . requires us to
ask whether it is ‘clear beyond a reasonable doubt that a
rational jury would have found the defendant guilty
beyond a reasonable doubt.’ ” Id., quoting Neder v. United
States, 527 U.S. 1, 18, 119 S. Ct. 1827, 1838 (1999); see
also United States v. Olano, 507 U.S. 725, 734, 113 S. Ct.
1770, 1777-78 (1993). The key distinction between the
harmless error and plain error analyses lies in the assign-
ment of the burden of persuasion—in plain error cases, it
is the defendant’s burden to prove that the error was
prejudicial, whereas in harmless error cases it is the
government’s burden to prove that the error was not
prejudicial. Id. at 734-35, 113 S. Ct. at 1778. In either case,
however, an appeals court is looking to the same record
and engaging in the same basic inquiry to determine
whether the error affected the outcome below and in that
sense prejudiced the defendant. See Nance, 236 F.3d at
825.
  We have already evaluated the impact of the Apprendi
error and concluded that it did not affect the outcome
insofar as the lengths of the defendants’ sentences on
Count One are concerned. In Mansoori I, we concluded
upon review of the trial record that a properly in-
structed jury would have found the defendants guilty of
conspiring to distribute the quantity of narcotics necessary
to permit life sentences on Count One. 304 F.3d at 658.
“The jury convicted the defendants on the conspiracy
16               Nos. 04-1950, 04-1974, 04-2653 & 05-3440

charge, and the record leaves no doubt that the conspiracy
involved the distribution of far more than five kilograms of
cocaine and/or one kilogram of heroin.” Id. We cited
multiple examples of trial testimony which led us to this
conclusion, id., and our closing words on the subject made
clear that we did not view the question as a close one:
     [T]he evidence before the jury consistently and over-
     whelmingly demonstrated that the defendants were
     distributing cocaine and heroin on a very large scale.
     In view of that evidence, there can be no doubt that the
     jury would have found that the offense involved the
     threshold amount of five kilograms of cocaine and/or
     one kilogram of heroin as necessary to authorize prison
     terms of life for defendants Young, Mohammad
     Mansoori, Cox, and Choice.
Id. (emphasis supplied), citing Nance, 236 F.3d at 826.
That we rendered this assessment on plain error review
makes no difference insofar as Young is concerned. We
engaged in the same analysis of the evidence that we
would have engaged in had we determined that Young—or
for that matter any or all of the defendants—had properly
preserved an Apprendi argument. See id. at 825. We
resolved the inquiry adversely to Young and his co-defen-
dants, concluding that the Apprendi error did not prej-
udice them. That holding is the law of the case.
  Thus, even if Young did preserve his Apprendi argument,
contrary to our assumption in Mansoori I, it would make
no difference in terms of Young’s entitlement to relief. Our
holding in Mansoori I that the Apprendi error did not
affect the outcome in terms of the defendants’ responsibil-
ity for the requisite drug amounts makes clear that error
was harmless, and it therefore forecloses the relief that
Young is seeking: de novo re-sentencing subject to a
maximum prison term of twenty years on Count One.
Nos. 04-1950, 04-1974, 04-2653 & 05-3440                    17

   We have considered whether Young might be entitled to
re-sentencing or alternatively to a Paladino remand in
light of the Supreme Court’s Booker decision, but we
conclude that he is not so entitled. In contrast to the three
other appellants, Young was re-sentenced after Booker
was decided. At that time, the government suggested
that the district court take the opportunity, after it
addressed the particular errors that had prompted the
remand, to articulate an alternative sentence on all counts
of conviction that would comply with the Booker decision.
The court declined to take that step. R. 1012-2 at 29.2
However, the court did make clear on the record that
it would not sentence Young any differently notwith-
standing the advisory nature of the Guidelines. Id. In so
stating, the court made clear that it understood it was
not bound by the Guidelines, and it eliminated any need
for us to order a Paladino remand. See United States v.
Julian, 427 F.3d 471, 491 (7th Cir. 2005), cert. denied, 126
S. Ct. 1444 (2006). The sentence was otherwise reason-
able—it was within the Guidelines range, making it
presumptively reasonable, and Young makes no argument
that any of the sentencing factors identified in 18 U.S.C.
§ 3553(a) weigh so strongly in favor of a lesser sentence
as to rebut this presumption. See United States v. Wil-
liams, 425 F.3d 478, 481 (7th Cir. 2005), cert. denied, 126
S. Ct. 1182 (2006).




2
  As we have noted, the court did provide for an alternative
total sentence of sixty years in the event that this court held
Young subject to a maximum prison term of twenty years on
Count One. But this was a sentence aimed at a possible Apprendi
problem with the statutory maximum term rather than one
which properly treated the Sentencing Guidelines as advisory
in compliance with Booker.
18              Nos. 04-1950, 04-1974, 04-2653 & 05-3440

                           IV.
  For the reasons set forth above, defendants Mohammad
Mansoori, Cox, and Choice were not entitled to de novo re-
sentencing on remand from this court’s prior decision in
Mansoori I. They are, however, entitled to Paladino
remands at this juncture so that the district court may
consider whether it might have sentenced them differently
knowing that the Sentencing Guidelines are advisory
rather than binding. We therefore REMAND the sentences
of Mansoori, Cox, and Choice to the district court pursuant
to Paladino and retain jurisdiction over their appeals
pending the outcome of that remand.
  Young is not entitled to de novo re-sentencing notwith-
standing his contention that he properly preserved his
Apprendi argument and that this court erred in review-
ing that argument for plain error in Mansoori I. Even if
Young did preserve the argument, the Apprendi error was
harmless for the same reasons we concluded the error was
not plain error in Mansoori I: a properly instructed jury
surely would have found beyond a reasonable doubt
that the conspiracy charged in Count One involved at
least five kilograms of cocaine and/or one kilogram of
heroin. A Paladino remand is not necessary as to Young.
The district court has stated that it would not sentence
Young differently treating the Guidelines as advisory
rather than binding. His sentence is a reasonable one. We
therefore AFFIRM Young’s sentence.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit

                  USCA-02-C-0072—3-13-07